Exhibit 10.6

GENERAL RELEASE AGREEMENT

This general release agreement (this “Release”) is executed as of January 29,
2015 by and among Hunt Transmission Services, L.L.C. (“Hunt”), InfraREIT, L.L.C.
(formerly Electric Infrastructure Alliance of America, L.L.C.) (“InfraREIT
LLC”), InfraREIT Partners, LP (formerly Electric Infrastructure Alliance of
America, L.P. (the “Operating Partnership”), InfraREIT, Inc. (formerly known as
Hunt Electrical Infrastructure Investment Corporation) (“InfraREIT Inc.”), John
Hancock Life Insurance Company (U.S.A.) (“Hancock”), Marubeni Corporation
(“Marubeni”), OpTrust Infrastructure N.A. Inc. (“OpTrust”), OPTrust N.A.
Holdings Trust (“OPTrust Holdings”), and Teachers Insurance and Annuity
Association of America (“TIAA” and, together with Hancock, Marubeni, OpTrust and
OPTrust Holdings, each an “Investor” and, collectively, the “Investors”). Hunt,
InfraREIT LLC, the Operating Partnership, InfraREIT Inc. and the Investors are
each referred to herein as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, this Release is being entered into in connection with the Merger and
Transaction Agreement, dated as of the date hereof, by and among InfraREIT LLC,
InfraREIT Inc. and the Operating Partnership (as the same may be amended,
modified or supplemented from time to time, the “Merger Agreement”), pursuant to
which, among other things, InfraREIT LLC will be merged with and into InfraREIT
Inc. with InfraREIT Inc. surviving (the “Merger);

WHEREAS, InfraREIT Inc. has filed with the United States Securities and Exchange
Commission (the “SEC”) a registration statement on Form S-11 (the “Registration
Statement”) with respect to an initial public offering (“IPO”) of its common
stock, par value $0.01 per share (“Common Stock”);

WHEREAS, a trust for the benefit of a charitable beneficiary with Westwood Trust
as Trustee (the “Trust”), currently holds 6,242,999 Common Shares (as defined in
the Existing LLC Agreement (as defined below)) (the “Trust Shares”) for the
benefit of the Charitable Beneficiary (as defined in the Merger Agreement) as a
result of the operation of certain provisions of Article 6 of the Existing LLC
Agreement (the “Excess Share Provisions”);

WHEREAS, pursuant to Section 6.18 of the Amended and Restated Limited Liability
Company Agreement of InfraREIT LLC, dated as of November 23, 2010 (the “Existing
LLC Agreement), on or prior to the date hereof, InfraREIT LLC accepted the offer
to purchase the Trust Shares at a price of $10.654733 per share; and

WHEREAS, InfraREIT Inc. (as successor to InfraREIT LLC) will consummate the
purchase of the Trust Shares contemporaneously with the Merger in satisfaction
of InfraREIT LLC’s acceptance of the offer to purchase such shares.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMISES MADE HEREIN, THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, IT IS HEREBY AGREED AND REPRESENTED
AS FOLLOWS:

1. For purposes of this Release, “Released Claims” shall mean any and all past,
present and future disputes, claims, controversies, demands, rights, contracts,
agreements, obligations, accounts, defenses, debts, liabilities, suits, actions,
causes of action, damages, or claims of relief, or obligations of every kind and
nature, express or implied, whether known or unknown, matured or unmatured,
suspected or unsuspected, whether liquidated or unliquidated, fixed or
contingent, directly or derivatively, whether based in tort, contract or
statute, or in law or in equity, and arising out of, or relating to, (a) the
events, actions and occurrences giving rise, or relating, to the triggering of
the Excess Share Provisions, (b) the implementation and effects of the Excess
Share Provisions, including the transfer of the Trust Shares to the Trust, the
acceptance of the purchase of the Trust Shares by InfraREIT LLC, the purchase of
the Trust Shares by InfraREIT Inc., the transfer of consideration received by
the Trust to Marubeni, and the redemption, cancellation or forfeiture by
InfraREIT Inc. of units in the Operating Partnership that correspond to the
purchase of the Trust Shares by InfraREIT Inc., and (c) the purchase by Marubeni
or its affiliates of units in the Operating Partnership in exchange for the
consideration transferred by the Trust to Marubeni. For the avoidance of doubt,
Released Claims shall not include any claims for indemnification pursuant to
that certain letter agreement dated November 3, 2014, among Hunt Transmission
Services, L.L.C., Marubeni Corporation and OpTrust Infrastructure N.A. Inc.
which has been assigned to OPTrust Holdings together with the interest of
OPTrust in InfraREIT LLC.

2. Releases: Effective as of the Effective Date (as defined below):

 

  a. Each of InfraREIT LLC, the Operating Partnership, InfraREIT Inc., Hancock,
OpTrust, OPTrust Holdings and TIAA, on behalf of itself and its heirs,
executors, administrators, legal representatives, agents, advisors (including
investment advisors, investment managers or other persons or entities acting in
any other similar capacities), estates, employees, stockholders, controlling
persons, officers, directors, partners, members, subsidiaries, parents,
Affiliates (as defined in the Existing LLC Agreement), predecessors, insurers,
successors and assignees, hereby fully, completely, irrevocably and forever
releases, discharges, and acquits each other Party and its past, present or
future heirs, executors, administrators, legal representatives, agents, advisors
(including investment advisors, investment managers or other persons or entities
acting in any other similar capacities), estates, employees, stockholders,
controlling persons, officers, directors, partners, members, subsidiaries,
parents, Affiliates, including any other entities with respect to which any of
the foregoing released parties serve as investment advisors, investment managers
or in any other similar capacities, predecessors, insurers, successors and
assignees from any and all Released Claims;

 

2



--------------------------------------------------------------------------------

  b. Hunt, on behalf of itself and its heirs, executors, administrators, legal
representatives, agents, advisors (including investment advisors, investment
managers or other persons or entities acting in any other similar capacities),
estates, employees, stockholders, controlling persons, officers, directors,
partners, members, subsidiaries, parents, Affiliates, predecessors, insurers,
successors and assignees, hereby fully, completely, irrevocably and forever
releases, discharges, and acquits each of InfraREIT LLC, the Operating
Partnership, InfraREIT Inc., Hancock, OpTrust, OPTrust Holdings and TIAA and
their past, present or future heirs, executors, administrators, legal
representatives, agents, advisors (including investment advisors, investment
managers or other persons or entities acting in any other similar capacities),
estates, employees, stockholders, controlling persons, officers, directors,
partners, members, subsidiaries, parents, Affiliates, including any other
entities with respect to which any of the foregoing released parties serve as
investment advisors, investment managers or in any other similar capacities,
predecessors, insurers, successors and assignees from any and all Released
Claims; and

 

  c. Marubeni, on behalf of itself and its heirs, executors, administrators,
legal representatives, agents, advisors (including investment advisors,
investment managers or other persons or entities acting in any other similar
capacities), estates, employees, stockholders, controlling persons, officers,
directors, partners, members, subsidiaries, parents, Affiliates (as defined in
the Existing LLC Agreement), predecessors, insurers, successors and assignees,
hereby fully, completely, irrevocably and forever releases, discharges, and
acquits each of InfraREIT LLC, the Operating Partnership, InfraREIT Inc.,
Hancock, OpTrust, OPTrust Holdings and TIAA and their past, present or future
heirs, executors, administrators, legal representatives, agents, advisors
(including investment advisors, investment managers or other persons or entities
acting in any other similar capacities), estates, employees, stockholders,
controlling persons, officers, directors, partners, members, subsidiaries,
parents, Affiliates, including any other entities with respect to which any of
the foregoing released parties serve as investment advisors, investment managers
or in any other similar capacities, predecessors, insurers, successors and
assignees from any and all Released Claims.

3. With respect to all claims released under paragraph 2 of this Release, the
Parties expressly agree that the releases described in this Release extend to
all Released Claims whether currently known or unknown, claimed or suspected,
accrued or unaccrued, by the Parties. The Parties expressly understand and agree
that the facts upon which this Release is based may hereinafter turn out to be
other than, or different from, the facts now known or believed by each to be
true. The Parties expressly understand and further agree that each is assuming a
risk in this regard, and that this Release is not subject to termination or
rescission by reason of discovering any such difference in facts. The Parties
acknowledge the significance and consequences of such specific waiver of unknown
claims, and hereby assume full responsibility for any injuries, damages, losses
or liabilities that each may hereinafter incur from the waiver of these unknown
claims.

 

3



--------------------------------------------------------------------------------

4. This Release shall become effective immediately upon and shall be conditioned
upon the consummation of the Merger without any action on the part of any Party
(the Effective Date”). This Release shall terminate automatically, without any
action on the part of any Party, if the Effective Date has not occurred on or
prior to February 12, 2015.

5. Each Party hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind whatsoever against each other Party,
based upon or relating to any matter purported to be released in paragraph 2 of
this Release.

6. This Release shall bind and inure to the benefit of the executing Parties
below, and their respective heirs, successors, assigns, Affiliates,
subsidiaries, transferors, directors, officers, members, partners, employees,
agents and attorneys.

7. This Release is the result of arms-length negotiations amongst the Parties,
each represented by counsel of its choice, such that this Release shall not be
deemed, at any time, to have been drafted solely by any one Party.

8. All provisions of this Release shall always be construed as a whole,
according to their meaning, and not strictly for or against any Party. Should
any provision of this Release be declared or be determined by any court of
competent jurisdiction to be unenforceable, in whole or in part, the remaining
provisions of this Release shall nevertheless be interpreted as binding and
enforceable among the Parties to the maximum extent permitted by law so as to
achieve the intent of the Parties discernable from it when read as a whole.

9. This Release will be governed by and construed in accordance with the Laws of
the State of Delaware. Any legal action or proceeding between two or more of the
Parties to this Release shall be adjudicated solely and exclusively in the state
and/or federal courts in Delaware. Each Party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

10. This Release contains the entire understanding by the Parties concerning the
subject matter hereof, and supersedes any and all other agreements,
arrangements, understandings, and representations between or among the Parties.
The Parties each represent and warrant that no statements or representations
made by another Party, except as specifically recited in this Agreement, have
influenced, induced or caused them to execute this Release, or were relied upon
by them in entering into this Release.

11. The Parties each represent and warrant that they and their undersigned
representatives have full power and authority to enter into this Release, and to
consummate all transactions set forth in this Release and that they have
received all necessary or required approvals with respect hereto and thereto.
The Parties each further represent and warrant that they have not assigned,
pledged, encumbered or in any manner transferred or conveyed all or any portion
of the Released Claims covered by this Release.

 

4



--------------------------------------------------------------------------------

12. This Release may be amended, modified, superseded or canceled only by an
instrument in writing signed by each of the Parties.

13. EACH OF THE PARTIES KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY
RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS
RELEASE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS RELEASE OR ANY
COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS (WHETHER VERBAL OR WRITTEN)
RELATING TO THE FOREGOING. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES TO ENTER INTO THIS RELEASE.

14. This Release may be executed in any number of counterparts and will be
binding when it has been executed by the last signatory hereto to execute a
counterpart and delivered by (or on the Parties’ behalf). A signature delivered
by facsimile or other means of electronic transmission shall be deemed to
constitute an original signature for purposes of this Release.

[Signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each executed and delivered this Release as
of the day and year first above written.

 

InfraREIT, L.L.C. By: /s/ David A. Campbell   Name: David A. Campbell   Title:
President

 

InfraREIT Partners, LP By: InfraREIT, L.L.C., its general partner         By:
/s/ David A. Campbell           Name: David A. Campbell           Title:
President

 

InfraREIT, Inc. By: /s/ David A. Campbell   Name: David A. Campbell   Title:
President

 

Hunt Transmission Company, L.L.C. By: /s/ Hunter L. Hunt   Name: Hunter L. Hunt
  Title: President

 

Signature Page to General Release



--------------------------------------------------------------------------------

John Hancock Life Insurance Company (U.S.A.) By: /s/ Gerald C. Hanrahan, Jr.
  Name: Gerald C. Hanrahan, Jr.   Title: Senior Managing Director

 

Marubeni Corporation By: /s/ Takashi Fujinaga   Name: Takashi Fujinaga   Title:
General Manager, Overseas Power Project Dept. - III

 

OpTrust Infrastructure N.A. Inc. By: /s/ John Walsh   Name: John Walsh   Title:
Director

 

OPTrust N.A. Holdings Trust By: /s/ Derrice Richards   Name: Derrice Richards
  Title: Senior Advisor Trust Services By: /s/ Carol Milkos   Name: Carol Milkos
  Title: Vice President Trust Services

 

Teachers Insurance and Annuity Association of America By: /s/ Mario Maselli
  Name: Mario Maselli   Title: Director

 

Signature Page to General Release